Case 2:20-cv-02381-GRB-ST Document 18 Filed 08/03/20 Page 1 of 2 PagelD #: 58

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

AZZIL GRANITE MATERIALS, LLC, CASE NO. 20-cv-02381
PLAINTIFFS
Vv. NOTICE OF MOTION
TO ADMIT WILLIAM
CANADIAN PACIFIC RAILWAY CORP., A. MULLINS PRO HAC
DELAWARE AND HUDSON RAILWAY VICE
COMPANY, AND NEW YORK AND
ATLANTIC RAILWAY,
DEFENDANTS

 

 

TO: Carl J. Schaerf, Esq.
eschaerf@schnader.com
Edward J. Sholinsky, Esq.
esholinsky@schnader.com
Ralph G. Wellington, Esq.
rwellinston(@ischnader.com
Daniel P. Lawn, Esq.
dlawn@schnader.com
SCHNADER HARRISON SEGAL & LEWis LLP
1660 Market Street, Suite 3600
Philadelphia, PA 19103
Attorneys for Plaintiff
Azzit Granite Materials, LLC

 

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this
motion and the Certificates of Good Standing annexed thereto, I, William A. Mullins will move
this Court pursuant to Rule |.3(c) of the Local Rules of the United States District Couris for the
Southern and Eastern Districts of New York for an order allowing the admission of movant, a
Partner of the firm of Baker & Miller PLLC and a member in good standing of the bars of the
State of Colorado and the District of Columbia, as attorney pro hac vice to argue or try this case
in whole or in part as counsel for defendant New York & Atlantic Railway Company. There are

no pending disciplinary proceedings against me in any state or federal court.
Case 2:20-cv-02381-GRB-ST Document 18 Filed 08/03/20 Page 2 of 2 PagelD #: 59

Dated: Washington, D.C.

Bf / , 2020

BAKER & MILLER, PLLC

   
  

——

William A. Mullins, Esq.
wmullins@bakerandmiller.com
2401 Pennsylvania Avenue
Suite 300

Washington, D.C. 20037
Phone: (202) 663-7832

Fax: (202) 663-7849

     

Attomeys for Defendant
New York & Atlantic Railway Company
